The Attorney General urges, vigorously, that we "set out the testimony with which the opinion is concerned, in order that we (he) might be clear as to the true holding of the opinion."
We had thought that we had made the "true holding of the opinion" clear. But we would perhaps, despite the authority in us (Loveman, Joseph  Loeb v. Himrod, 226 Ala. 342,147 So. 163), give some heed to the request were it not that the "crucial testimony" — to call it that — is in our opinion too vile and disgusting to be repeated any place. It should clear the Attorney General's mind as to the "true holding of the opinion" to read again the testimony of the two chief state's witnesses to the effect that, upon the occasion vitally relied upon by the state to make out its case, appellant Coleman Cole stated: "He just couldn't do it there or that he wouldn't if he could, or something like that."
The sine qua non of the conviction of appellants was thus positively shown by the state's evidence not to have taken place. See Lewis v. State, 18 Ala. App. 263, 89 So. 904; Fields v. State, 24 Ala. App. 193, 132 So. 605; Williams v. State,26 Ala. App. 53, 152 So. 264 (headnote 1).
The application for rehearing is overruled.
Application overruled.